DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary and Proposed Amendment
On June 2, 2022 Examiner Allen reached out to discussed proposed amendments with Attorney Cartwright (attorney of record). The Examiner provided a specific proposed amendment (featured in the included appendix Proposed Amendment below) that would place the application in condition for allowance. Though multiple follow up attempts were made, the Examiner was unable to obtain approval to enter the amendments. 

Response to Arguments
	Applicant’s arguments made with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
On page 10, Applicant initially argues that the claims are similar to those found to be eligible in DDR Holdings, LLLC v. Hotels.com et al. The Examiner respectfully disagrees. 
The claims in DDR Holdings attempted to address the problem specific to the routine functionality of a link (i.e. a user is directed away from the current page to the site of another merchant). The claims of DDR Holdings specified how interactions with the computer/Internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, therein overriding the routine function of the link. Contrary to Applicant’s assertions, the claims of the instant application merely represent an abstract scheme to perform order prioritization in a more effective manner by employing computing components specified at a high level of generality and used only as a tool to perform the abstract idea. The claims at hand address a business challenge (e.g. order prioritization) that is not particular to the Internet, and are unlike those claims of DDR. 
Furthermore, the Examiner has followed proper procedure for analyzing claim eligibility under 35 USC 101 as specified in MPEP 2106, and has not “failed to identify the specific abstract idea being recited in the claims” as alleged by Applicant. More specifically, as outlined in MPEP 2106.04(II)(A)(1), step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Notably, in prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. The Examiner, on pages 5-6 of the previous action and as reiterated below, has clearly identified why the claimed invention recites an abstract idea in Prong One by identifying specific subject matter that falls within the enumerated groupings of abstract idea (e.g., certain methods of organizing human activity, such as performing commercial interactions). The Examiner maintains that, because the limitations above recite a series of steps by which the system receives orders, estimates pickup times, and prioritizes the orders for fulfillment, they clearly recite concepts that represent commercial activities (and/or fundamental economic practices). 
Furthermore, any implication that a direct correlation to particular court decisions is erroneous. That is, the practice employed by the courts has not been one of clearly delineating the contours of specific abstract ideas. Instead, the courts have declined to define abstract ideas, other than by example, which has been accomplished by way of comparison to concepts already found to be abstract. Here again, the Examiner reiterates the current procedure outlined in MPEP 2106.04(a):
To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. (emphasis added). 

Turning to Prong Two, the Examiner reiterates the broad and highly-generalized nature that the claims use in reciting the additional elements. As discussed previously and reiterated below, although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). 
Moreover, the additional elements are insufficient to integrate the abstract idea into a practical application because the claims fail to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

With specific regard to the limitation of estimating by a cognitive system trained with a plurality of input samples each comprised of a historical BOPIS order having historical order information, though the cognitive system is “trained” with certain data, neither the claims nor the specification provide any detail beyond a high-level of generality with respect to how the training is performed, or the operation of the cognitive system outside its use in performing the abstract idea. The specification ultimately fails to provide adequate disclosure to reach a determination that the described invention results in an improvement to such cognitive systems. Moreover, any improvement in manifested by claimed invention resides solely with respect to the abstract procedure for estimating time and prioritizing orders, rather than an improvement in the functioning of a computer, or an improvement to other technology or technical field. Ultimately, the Examiner maintains that this limitation represents little more than the mere use of a cognitive system as a tool to perform the abstract idea of estimating pickup time for order prioritization.

Regarding Applicant’s arguments concerning step 2B, the Examiner again disagrees. With respect to these arguments, the Examiner first notes that Applicant attempts to rely on standards that have been superseded (e.g., Bilski, Alappat) and the analysis employed by the Examiner is aligned with current practices. Furthermore, Applicant’s arguments concerning the hypothetical example and Research Corp are inapposite. The Examiner disagrees with this comparison, noting that the claims of this example recited a specific manner in which information was to be compared in order to produce the binary image and convert it to the half-toned image. The claims of this example did not broadly recite the result of producing/comparison, use of highly-generalized computing components, etc., but instead recited the mechanisms by which the production and comparison were to be accomplished (e.g. by comparing, on a pixel-by-pixel basis, each pixel of the gray scale image to a threshold number in the corresponding position of the blue noise mask – note discussion of Example 3 in the Abstract Idea Examples published January 2015). Moreover, this played a pertinent role in the inventive thrust, and resulted in an improvement to the technical field of digital image processing. Such is not the case in representative claim 1, which merely employ highly generalized computing components in facilitation of an abstract commercial process. 

For at least these reasons as discussed above, the Examiner has maintained the rejection of claims 1-20 under 35 USC 101 below. 

	Applicant’s arguments made with respect to the rejections under 35 USC 103 have been considered in light of the accompanying amendment and are persuasive in part. For a more detailed discussion, please see the below heading Allowable Subject Matter. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 recites displaying, by the server, the pickup order priority list on a user interface of a computing device associated with the store. The specification, however, does not provide adequate disclosure of a computing device associated with the store. For example, para 0018 of the application publication (US 20210326966) broadly discloses that an I/O device may include “a display device”, while 0048 discloses that “the BOPIS order priority list can be sent to the store 116”. These portions of the specification, however, do not demonstrate possession of displaying, by the server, the pickup order priority list on a user interface of a computing device associated with the store. 
Additionally, the remaining portions of the spec at best allude to a “store system” (e.g., 0040), which presumably corresponds to a computing system (e.g., element 10 of Fig. 1 – see 0031); however, the B&M computing system is only used to manage orders via modules including order processing module, an inventory management module, and an in-store pickup module (none of which are described as displaying the pickup order priority list). Moreover, the B&M computing system can be either “local to the store or may be remote” (0031). 
	As such, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably demonstrate possession of the claimed invention to one skilled in the relevant art.

	Claims 2-7 depend from claim 1 and are rejected under similar rationale by virtue of said dependency. 

	Regarding claims 8-14 and claims 15-20, each of independent claims 8 and 15 recite substantially similar limitations as scope as recited in claim 1 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 8-20 are rejected on at least similar grounds. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Examiner Comment: The Examiner additionally incorporates the relevant comments provided under the heading Response to Arguments herein. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 8 as representative, claim 8 recites a system for prioritizing buy-online pickup-in-store (BOPIS) order fulfillment for a physical store having an online presence configured for: 
receiving a first BOPIS order from a first user, the first BOPIS order having first order details; 
retrieving a first user profile comprising a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order; 
estimating a first order pickup time for the first BOPIS order based on the first user profile and the first order details, wherein the first user profile comprises historical order information comprising an actual pickup delay; 
receiving a second BOPIS order from a second user after receiving the first BOPIS order, the second BOPIS order having second order details; 
retrieving a second user profile associated with the second user; 
estimating a second order pickup time for the second BOPIS order based on the second user profile and the second order details; 
generating a pickup order priority list comprising the first BOPIS order and the second BOPIS order based on the first order pickup time and the second order pickup time; 
displaying the pickup order priority list; 
responsive to detecting a change to the pickup priority list comprising a new order, updating the pickup order priority list to include the new order;
and 
responsively prioritizing fulfillment of the second BOPIS order over the first BOPIS order, wherein estimating the first order pickup time and the second order pickup time is based at least on an average pickup delay for previous BOPIS orders.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which the system receives orders, estimates pickup times, and prioritizes the orders for fulfillment.  This represents the performance of a commercial interaction, such as performing sales activity and/or business relations, falling under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim8 does recite additional elements, including a computer system, one or more processors, memory device, program instructions, a server, a network, a user interface of a computing device associated with the store, and an order processing module. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
With specific regard to the limitation of estimating by a cognitive system trained with a plurality of input samples each comprised of a historical BOPIS order having historical order information, though the cognitive system is “trained” with certain data, neither the claims nor the specification provide any detail beyond a high-level of generality with respect to how the training is performed, or the operation of the cognitive system outside its use in performing the abstract idea. The specification ultimately fails to provide adequate disclosure to reach a determination that the described invention results in an improvement to such cognitive systems. Moreover, any improvement in manifested by claimed invention resides solely with respect to the abstract procedure for estimating time and prioritizing orders, rather than an improvement in the functioning of a computer, or an improvement to other technology or technical field. Ultimately, the Examiner maintains that this limitation represents little more than the mere use of a cognitive system as a tool to perform the abstract idea of estimating pickup time for order prioritization.
In addition to the above, even assuming arguendo that retrieving a first user profile comprising… does not form part of the abstract idea (which the Examiner does not acquiesce), this step represents little more than extra-solution activity (e.g. data gathering or transmission) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claim 8 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 8, taken individually or as a whole the additional elements of claim 8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Even considered as an ordered combination (as a whole), the additional elements of claim 8 do not add anything further than when they are considered individually. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 8 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least receiving or transmitting data over a network, data gathering, and performing repetitive calculations. 
In view of the above, representative claim 8 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 9-14, dependent claims 9-14 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 9-14 are understood to recite at least a similar abstract idea as recited in claim 8. 

Under prong 2 of step 2A, the additional elements of dependent claims 9-14 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 9-14 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 

Lastly, under step 2B, claims 9-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, and/or generally link the exception to a particular technological environment. Moreover, the claims are implemented using well-understood, routine, and conventional operations as discussed above. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 9-14 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 1-7, and claims 15-20, these claims recite at least substantially similar concepts and elements as recited in claims 8-14 such that similar analysis of the claims would be readily apparent to one of ordinary skill. As such, claims 1-7 and 15-20 are rejected under at east similar rationale as discussed above. 

Allowable Subject Matter
	Though rejected on other grounds (e.g., 35 USC 112(a), 35 USC 101), claims 1-20 are hereby indicated as being allowable over the prior art for the following reasons:
	Claim 1 and parallel claims 8 and 15 have been amended to recite similar limitations, including:
displaying, by the server, the pickup order priority list on a user interface of a computing device associated with the store;  
responsive to detecting a change to pickup priority list comprising a new order, updating, by the server, the pickup order priority list to include the new order. 
The most felicitous prior art of record includes that previously cited in the application to Gopal, Li, and Philbin. As previously discussed, Gopal teaches man facets of the claimed invention; however, Gopal lacks certain key features of the claimed invention. For example, though using historical data, Gopal is silent with respect to estimating pickup times that are estimated by a cognitive system trained with a plurality of input samples each comprised of historical BOPIS order having historical order information. 
More importantly, however, Gopal does not disclose the claimed features emphasized above. For example, Gopal discloses a that “computing device 104 may transmit the updated prioritized fulfillment queue 122 to computing device 107 associated with physical store 106 (0020, Fig. 1 #107). Gopal, however, does not expressly provide for displaying the queue. At best, Gopal may provide the queue for display, such as on the screen of device 107 (which is only depicted in Fig. 1, but not described). 
Further, although Gopal may detect a change (such as an updated location, traffic conditions, etc. – 0019, 0024, 0028) and use such information to prioritize orders that have already been received (e.g., the first and second received orders), Gopal does not expressly provide for the detected change to comprise a new order and subsequently updating the pickup order list to include the new order. That is, Gopal may modify the queue in view of a change in status of the user to reprioritize the existing orders of the queue, but Gopal is silent as to the addition of a new order into the queue and reprioritizing based on the new order (i.e., the new order acting as a trigger). 
Turning to Li, Li does remedy certain deficiencies such as the estimation using a cognitive system (see: 0020 (machine learning process 117), 0021 (order pickup history), 0022 (run machine learning process to examine results and adjust pickup scheduling process), 0025, claims 6-7). Li specifically discloses using a machine learning process that is used to adjust the scheduling process. This machine learning process is representative of the claimed cognitive system trained, and because it utilizes order pickup history data in its preparation and maintenance processes (0022) is understood to have been trained with a plurality of input samples comprised of historical BOPIS order having historical order information. 
Despite such teachings, Li does not disclose displaying, by the server, the pickup order priority list on a user interface of a computing device associated with the store. At best, Li displays pickup time information on a user device (e.g., Fig. 3). Moreover, Li is also silent as to updating a queue – i.e., responsive to detecting a change to pickup priority list comprising a new order, updating, by the server, the pickup order priority list to include the new order. 
Lastly, Philbin is relied upon to demonstrate wherein estimating the first order pickup time and the second order pickup time is necessarily based on the user profiles that comprise the historical order information comprising an actual pickup delay. Though both Gopal and Li utilized historical data, neither disclose historical order information of an actual pickup delay. While Philbin remedies this deficiency, Philbin also lacks disclosure of the features emphasized above. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


Appendix - Proposed Amendment
1. (Currently Amended) A method of prioritizing buy-online pickup-in-store (BOPIS) order fulfillment for a physical store having an online presence comprising: 
receiving, by a cognitive system associated with a server, a plurality of input samples, each sample of the input sample comprising an input pair including BOPIS order data and a pickup delay associated with the order, wherein the cognitive system is trained using the plurality of input samples; 
receiving, by the server, a first BOPIS order from a first user via an order processing module connected to a network, the first BOPIS order having first order details; 
retrieving, [[at]] by the [[a]] server, a first user profile comprising historical user data including an actual pickup delay of the first user and a real-time location associated with the first user, wherein the real-time location is determined based upon at least one of GPS coordinates, cellular tower triangulation, or micro-location data; 

receiving, by the server, a second BOPIS order from a second user via the order processing module after receiving the first BOPIS order, the second BOPIS order having second order details; 
retrieving, [[at]] by the server, a second user profile associated with the second user, the second user profile comprising historical user data of the second user and a real-time location associated with the second user; 
estimating, by the trained cognitive system associated with the server, a first pickup time for the BOPIS order based on the first user profile and the first order details; 
estimating, by the trained cognitive system associated with the server, a second order pickup time for the second BOPIS order based on the second user profile and the second order details[[,]]
generating, by the server, a pickup order priority list comprising the first BOPIS order and the second BOPIS order based on the first order pickup time and the second order pickup time, wherein the first BOPIS order is initially prioritized over the second BOPIS order; 
providing, by the server, the pickup order priority list to a store associate of the physical store; 
monitoring, by the server, one or more devices associated with the first user or the second user and, based on the monitoring, detecting a change in real-time information associated with the first user;

responsive to detecting the change in real-time information, reprioritizing, by the server, the pickup order priority list, wherein the second BOPIS order is prioritized over the first BOPIS order; 
providing, by the server, the reprioritized pickup order priority list to the computing device associated with a store associate of the physical store.


2. (Original) The method of claim 1 wherein the first BOPIS order is for a product having one or more product properties, and the first order details include the product properties.

3. (Original) The method of claim 1 wherein the first order details include one or more characteristics of the physical store.

4. (Original) The method of claim 1 wherein the first order details include an order velocity indicative of an urgency of the first user in placing the first BOPIS order.

5. (Cancelled).
6. (Original) The method of claim 1 further comprising receiving an updated location of the first user indicating proximity to the physical store and responsively modifying the first order pickup time.

7. (Original) The method of claim 1 further comprising: detecting that the second order pickup time is less than a predefined threshold; and notifying the physical store of the second order pickup time with a warning that the second BOPIS order is urgent

8. (Currently Amended) A computer system comprising: 
one or more processors which process program instructions; 
a memory device connected to said one or more processors; and 
program instructions residing in said memory device for prioritizing buy-online pickup- in-store (BOPIS) order fulfillment for a physical store having an online presence by: 
receiving, by a cognitive system associated with a server, a plurality of input samples, each sample of the input sample comprising an input pair including BOPIS order data and a pickup delay associated with the order, wherein the cognitive system is trained using the plurality of input samples; 
receiving, via an order processing module connected to a network, a first BOPIS order from a first user having first order details;   
retrieving, by [[a]] the server, a first user profile comprising historical user data including an actual pickup delay of the first user and a real-time location associated with the first user, wherein the real-time location is determined based upon at least one of GPS coordinates, cellular tower triangulation, or micro-location data; 

receiving, via the order processing module connected to the network, a second BOPIS order from a second user after receiving the first BOPIS order having second order details; 
retrieving, by the server, a second user profile associated with the second user, the second user profile comprising historical user data of the second user and a real-time location associated with the second user; 
estimating, by the trained cognitive system associated with the server, a first pickup time for the BOPIS order based on the first user profile and the first order details;  
estimating, by the trained cognitive system associated with the server, a second order pickup time for the second BOPIS order based on the second user profile and the second order details[[,]] 
generating, by the server, a pickup order priority list comprising the first BOPIS order and the second BOPIS order based on the first order pickup time and the second order pickup time, wherein the first BOPIS order is initially prioritized over the second BOPIS order; 
providing, by the server, the pickup order priority list to a store associate of the physical store; 
monitoring, by the server, one or more devices associated with the first user or the second user and, based on the monitoring, detecting a change in real-time information associated with the first user;

responsive to detecting the change in real-time information, reprioritizing, by the server, the pickup order priority list, wherein the second BOPIS order is prioritized over the first BOPIS order; 
providing, by the server, the reprioritized pickup order priority list to the computing device associated with a store associate of the physical store.

9. (Original) The computer system of claim 8 wherein the first BOPIS order is for a product having one or more product properties, and the first order details include the product properties.

10. (Original) The computer system of claim 8 wherein the first order details include one or more characteristics of the physical store.

11. (Original) The computer system of claim 8 wherein the first order details include an order velocity indicative of an urgency of the first user in placing the first BOPIS order.

12. (Cancelled).

13. (Previously Presented) The computer system of claim 8 wherein the first user profile includes historical information regarding the previous BOPIS orders from the first user including a percentage of previous BOPIS orders actually picked up.

14. (Original) The computer system of claim 8 wherein said program instructions further detect that the second order pickup time is less than a predefined threshold, and notify the physical store of the second order pickup time with a warning that the second BOPIS order is urgent.

15. (Currently Amended) A computer program product comprising: 
one or more computer readable storage media; and 
program instructions collectively residing in said one or more computer readable storage media for prioritizing buy-online pickup-in-store (BOPIS) order fulfillment for a physical store having an online presence by: 
receiving, by a cognitive system associated with a server, a plurality of input samples, each sample of the input sample comprising an input pair including BOPIS order data and a pickup delay associated with the order, wherein the cognitive system is trained using the plurality of input samples; 
receiving, via an order processing module connected to a network, a first BOPIS order from a first user having first order details;   
retrieving, by [[a]] the server, a first user profile comprising historical user data including an actual pickup delay of the first user and a real-time location associated with the first user, wherein the real-time location is determined based upon at least one of GPS coordinates, cellular tower triangulation, or micro-location data; 

receiving, via the order processing module connected to the network, a second BOPIS order from a second user after receiving the first BOPIS order having second order details; 
retrieving, by the server, a second user profile associated with the second user, the second user profile comprising historical user data of the second user and a real-time location associated with the second user; 
estimating, by the trained cognitive system associated with the server, a first pickup time for the BOPIS order based on the first user profile and the first order details;  
estimating, by the trained cognitive system associated with the server, a second order pickup time for the second BOPIS order based on the second user profile and the second order details[[,]] 
generating, by the server, a pickup order priority list comprising the first BOPIS order and the second BOPIS order based on the first order pickup time and the second order pickup time, wherein the first BOPIS order is initially prioritized over the second BOPIS order; 
providing, by the server, the pickup order priority list to a store associate of the physical store; 
monitoring, by the server, one or more devices associated with the first user or the second user and, based on the monitoring, detecting a change in real-time information associated with the first user;

responsive to detecting the change in real-time information, reprioritizing, by the server, the pickup order priority list, wherein the second BOPIS order is prioritized over the first BOPIS order; 
providing, by the server, the reprioritized pickup order priority list to the computing device associated with a store associate of the physical store.

16. (Original) The computer program product of claim 15 wherein the first BOPIS order is for a product having product properties, and the first order details include the product properties.

17. (Original) The computer program product of claim 15 wherein the first order details include one or more characteristics of the physical store.

18. (Original) The computer program product of claim 15 wherein the first order details include an order velocity indicative of an urgency of the first user in placing the first BOPIS order.

19. (Cancelled). 

20. (Previously Presented) The computer program product of claim 15 wherein the first user profile includes historical information regarding the previous BOPIS orders from the first user including a percentage of previous BOPIS orders actually picked up.